Title: To John Adams from John H. Hall, 25 October 1823
From: Hall, John H.
To: Adams, John


				
					Most Esteemed &. Distinguished Sir,
					Philadelphia. October 25th. 1823
				
				Having not the honor of a personal acquaintance, you will pardon the liberty we take in thus addressing you in doing which we feel a peculiar delicacy on the occasion. The subject of this communication is Col. M. M. Russell formerly of the army and, late Consul to Riga, this gentleman we have been intimately acquainted with for several years and has always been considered a useful and Worthy member to society. he has been strongly recommended to the Government by some of the most distinguished gentlemen from Georgia & South Carolina as well as this state; Col. Russell is by birth a Virginian but resided a considerable period in So. Carolina and the last six months in the vicinity of this city. We sincerely regret to state that he has within that time encountered a series of misfortunes not alone in his mercantile pursuits but in the entire destruction of his little property comprising his house and furnature, by fire, about three months since, leaving him destitute with an amiable Wife and two interesting children of the means of support, his situation is truly distressing and what adds to his misfortunes that he is now in but a very ill state of health, yet he feels very desirous to remove himself & his family to Washington City, there to wait until he obtains some appointment from government which he has been some time in expectation of, but being destitute of the means, his friends have suggested to him, the Idea of making through them a succinct statement of his truly distressed situation to you, soliciting any aid you may afford him to enable him to effect his removal to the seat of government. We feel assured from the character of this truly worthy but unfortunate gentleman that any assistance which may be afforded him will be recollected with indelible gratitude.With sincere wishes for your health and / Prosperity. We are, Sir, with the Most / profound respect, Your Most / Obt. & Very Humbe. Servants
				
					John H. HallWm. BaldwinE. L. WilsonM. G. Hamilton
				
				
					Mr John H.  Hall is the gentleman appointed to receive any aid which may remitted for Colonel Russell
				
			